Exhibit 10.1







DEBTOR NAME AND ADDRESS




SECURED PARTY NAME AND ADDRESS

FFD FINANCIAL CORPORATION
321 NORTH WOOSTER AVENUE
DOVER, OH 44622













Type: [  ] individual [  ] partnership [X] corporation [  ]_________

State of organization/registration (if applicable) OH                        
[  ] If checked, refer to addendum for additional Debtors and signatures.




 

THE HOME LOAN SAVINGS BANK
413 MAIN ST
COSHOCTON, OH 43812-1547




























COMMERCIAL SECURITY AGREEMENT

The date of this Commercial Security Agreement (Agreement) is 02-25-2010
                                                                                                .

SECURED DEBTS. This Agreement will secure all sums advanced by Secured Party
under the terms of this Agreement and the payment and performance of the
following described Secured Debts that (check one) [X] Debtor [
 ]________________________________

_____________________________________________________________________________(Borrower)
owes to Secured Party:

[X]

Specific Debts. The following debts and all extensions, renewals, refinancings,
modifications, and replacements (describe):

A PROMISSORY NOTE DATED 02/25/2010 IN THE AMOUNT OF $2,000,000.00 FOR FFD
FINANCIAL CORPORATION, SIGNED BY TRENT B. TROYER, PRESIDENT & CEO AND ROBERT R.
GERBER, SR. VICE PRESIDENT & CFO, WHICH MATURES ON 2/25/2013, LN#01-85-623334.

[   ]

All Debts. All present and future debts, even if this Agreement is not
referenced, the debts are also secured by other collateral, or the future debt
is unrelated to or of a different type than the current debt. Nothing in this
Agreement is a commitment to make future loans or advances.

SECURITY INTEREST. To secure the payment and performance of the Secured Debts,
Debtor gives Secured Party a security interest in all of the Property described
in this Agreement that Debtor owns or has sufficient rights in which to transfer
an interest, now or in the future, wherever the Property is or will be located,
and all proceeds and products of the Property. "Property" includes all parts,
accessories, repairs, replacements, improvements, and accessions to the
Property; any original evidence of title or ownership; and all obligations that
support the payment or performance of the Property. "Proceeds" includes anything
acquired upon the sale, lease, license, exchange, or other disposition of the
Property; any rights and claims arising from the Property; and any collections
and distributions on account of the Property. This Agreement remains in effect
until terminated in writing, even if the Secured Debts are paid and Secured
Party is no longer obligated to advance funds to Debtor or Borrower.

PROPERTY DESCRIPTION. The Property is described as follows:

[   ]

Accounts and Other Rights to Payment: All rights to payment, whether or not
earned by performance, including, but not limited to, payment for property or
services sold, leased, rented, licensed, or assigned. This includes any rights
and interests (including all liens) which Debtor may have by law or agreement
against any account debtor or obligor of Debtor.

[   ]

Inventory: All inventory held for ultimate sale or lease, or which has been or
will be supplied under contracts of service, or which are raw materials, work in
process, or materials used or consumed in Debtor's business.

[   ]

Equipment: All equipment including, but not limited to, machinery, vehicles,
furniture, fixtures, manufacturing equipment, farm machinery and equipment, shop
equipment, office and record keeping equipment, parts, and tools. The Property
includes any equipment described in a list or schedule Debtor gives to Secured
Party, but such a list is not necessary to create a valid security interest in
all of Debtor's equipment.

[   ]

Instruments and Chattel Paper: All instruments, including negotiable instruments
and promissory notes and any other writings or records that evidence the right
to payment of a monetary obligation, and tangible and electronic chattel paper.

[   ]

General Intangibles: All general intangibles including, but not limited to, tax
refunds, patents and applications for patents, copyrights, trademarks, trade
secrets, goodwill, trade names, customer lists, permits and franchises, payment
intangibles, computer programs and all supporting information provided in
connection with a transaction relating to computer programs, and the right to
use Debtor's name.

[   ]

Documents: All documents of title including, but not limited to, bills of
lading, dock warrants and receipts, and warehouse receipts.

[   ]

Farm Products and Supplies: All farm products including, but not limited to, all
poultry and livestock and their young, along with their produce, products, and
replacements; all crops, annual or perennial, and all products of the crops; and
all feed, seed, fertilizer, medicines, and other supplies used or produced in
Debtor's farming operations.

[   ]

Government Payments and Programs: All payments, accounts, general intangibles,
and benefits including, but not limited to, payments in kind, deficiency
payments, letters of entitlement, warehouse receipts, storage payments,
emergency assistance and diversion payments, production flexibility contracts,
and conservation reserve payments under any preexisting, current, or future
federal or state government program.

[X]

Investment Property: All investment property including, but not limited to,
certificated securities, uncertificated securities, securities entitlements,
securities accounts, commodity contracts, commodity accounts, and financial
assets.

[   ]

Deposit Accounts: All deposit accounts including, but not limited to, demand,
time, savings, passbook, and similar accounts.

[X]

Specific Property Description: The Property includes, but is not limited by, the
following (if required, provide real estate description):

25 SHARES OF FIRST FEDERAL COMMUNITY BANK STOCK

















































USE OF PROPERTY. The Property will be used for  [   ]  personal  [X]  business [
  ]  agricultural  [   ] __________________  purposes.







SIGNATURES. Debtor agrees to the terms on pages 1 and 2 of this Agreement and
acknowledges receipt
of a copy of this Agreement.




DEBTOR




FFD FINANCIAL CORPORATION




/s/ Trent B. Troyer               

TRENT B. TROYER

PRESIDENT & CEO




/s/ Robert R. Gerber             

ROBERT R. GERBER

SR. VICE PRESIDENT & CFO







SECURED PARTY




THE HOME LOAN SAVINGS BANK




/s/ Thomas R. Conidi               

Thomas R. Conidi

EXECUTIVE VICE-PRESIDENT



















(page 1 of 2)










GENERAL PROVISIONS. Each Debtor's obligations under this Agreement are
independent of the obligations of any other Debtor. Secured Party may sue each
Debtor individually or together with any other Debtor. Secured Party may release
any part of the Property and Debtor will remain obligated under this Agreement.
The duties and benefits of this Agreement will bind the successors and assigns
of Debtor and Secured Party. No modification of this Agreement is effective
unless made in writing and signed by Debtor and Secured Party. Whenever used,
the plural includes the singular and the singular includes the plural. Time is
of the essence.

APPLICABLE LAW. This Agreement is governed by the laws of the state in which
Secured Party is located. In the event of a dispute, the exclusive forum, venue,
and place of jurisdiction will be the state in which Secured Party is located,
unless otherwise required by law. If any provision of this Agreement is
unenforceable by law, the unenforceable provision will be severed and the
remaining provisions will still be enforceable.

NAME AND LOCATION. Debtor's name indicated on page 1 is Debtor's exact legal
name. If Debtor is an individual, Debtor's address is Debtor's principal
residence. If Debtor is not an individual, Debtor's address is the location of
Debtor's chief executive offices or sole place of business. If Debtor is an
entity organized and registered under state law, Debtor has provided Debtor's
state of registration on page 1. Debtor will provide verification of
registration and location upon Secured Party's request. Debtor will provide
Secured Party with at least 30 days notice prior to any change in Debtor's name,
address, or state of organization or registration.

WARRANTIES AND REPRESENTATIONS. Debtor has the right, authority, and power to
enter into this Agreement. The execution and delivery of this Agreement will not
violate any agreement governing Debtor or Debtor's property, or to which Debtor
is a party. Debtor makes the following warranties and representations which
continue as long as this Agreement is in effect:

(1)

Debtor is duly organized and validly existing in all jurisdictions in which
Debtor does business;

(2)

the execution and performance of the terms of this Agreement have been duly
authorized, have received all necessary governmental approval, and will not
violate any provision of law or order;

(3)

other than previously disclosed to Secured Party, Debtor has not changed
Debtor's name or principal place of business within the last 10 years and has
not used any other trade or fictitious name; and

(4)

Debtor does not and will not use any other name without Secured Party's prior
written consent.

Debtor owns all of the Property, and Secured Party's claim to the Property is
ahead of the claims of any other creditor, except as otherwise agreed and
disclosed to Secured Party prior to any advance on the Secured Debts. The
Property has not been used for any purpose that would violate any laws or
subject the Property to forfeiture or seizure.

DUTIES TOWARD PROPERTY. Debtor will protect the Property and Secured Party's
interest against any competing claim. Except as otherwise agreed, Debtor will
keep the Property in Debtor's possession at the address indicated on page 1 of
this Agreement. Debtor will keep the Property in good repair and use the
Property only for purposes specified on page 1. Debtor will not use the Property
in violation of any law and will pay all taxes and assessments levied or
assessed against the Property. Secured Party has the right of reasonable access
to inspect the Property, including the right to require Debtor to assemble and
make the Property available to Secured Party. Debtor will immediately notify
Secured Party of any loss or damage to the Property. Debtor will prepare and
keep books, records, and accounts about the Property and Debtor's business, to
which Debtor will allow Secured Party reasonable access.

Debtor will not sell, offer to sell, license, lease, or otherwise transfer or
encumber the Property without Secured Party's prior written consent. Any
disposition of the Property will violate Secured Party's rights, unless the
Property is inventory sold in the ordinary course of business at fair market
value. If the Property includes chattel paper or instruments, either as original
collateral or as proceeds of the Property, Debtor will record Secured Party's
interest on the face of the chattel paper or instruments.

If the Property includes accounts, Debtor will not settle any account for less
than the full value, dispose of the accounts by assignment, or make any material
change in the terms of any account without Secured Party's prior written
consent. Debtor will collect all accounts in the ordinary course of business,
unless otherwise required by Secured Party. Debtor will keep the proceeds of the
accounts, and any goods returned to Debtor, in trust for Secured Party and will
not commingle the proceeds or returned goods with any of Debtor's other
property. Secured Party has the right to require Debtor to pay Secured Party the
full price on any returned items. Secured Party may require account debtors to
make payments under the accounts directly to Secured Party. Debtor will deliver
the accounts to Secured Party at Secured Party's request. Debtor will give
Secured Party all statements, reports, certificates, lists of account debtors
(showing names, addresses, and amounts owing), invoices applicable to each
account, and any other data pertaining to the accounts as Secured Party
requests.

If the Property includes farm products, Debtor will provide Secured Party with a
list of the buyers, commission merchants, and selling agents to or through whom
Debtor may sell the farm products. Debtor authorizes Secured Party to notify any
additional parties regarding Secured Party's interest in Debtor's farm products,
unless prohibited by law. Debtor agrees to plant, cultivate, and harvest crops
in due season. Debtor will be in default if any loan proceeds are used for a
purpose that will contribute to excessive erosion of highly erodible land or to
the conversion of wetland to produce or to make possible the production of an
agricultural commodity, further explained in 7 CFR Part 1940, Subpart G, Exhibit
M. If Debtor pledges the Property to Secured Party (delivers the Property into
the possession or control of Secured Party or a designated third party), Debtor
will, upon receipt, deliver any proceeds and products of the Property to Secured
Party. Debtor will provide Secured Party with any notices, documents, financial
statements, reports, and other information relating to the Property Debtor
receives as the owner of the Property.

PERFECTION OF SECURITY INTEREST. Debtor authorizes Secured Party to file a
financing statement covering the Property. Debtor will comply with, facilitate,
and otherwise assist Secured Party in connection with obtaining possession or
control over the Property for purposes of perfecting Secured Party's interest
under the Uniform Commercial Code.

 

INSURANCE. Debtor agrees to keep the Property insured against the risks
reasonably associated with the Property until the Property is released from this
Agreement. Debtor will maintain this insurance in the amounts Secured Party
requires. Debtor may choose the insurance company, subject to Secured Party’s
approval, which will not be unreasonably withheld. Debtor will have the
insurance provider name Secured Party as loss payee on the insurance policy.
Debtor will give Secured Party and the insurance provider immediate notice of
any loss. Secured Party may apply the insurance proceeds toward the Secured
Debts. Secured Party may require additional security as a condition of
permitting any insurance proceeds to be used to repair or replace the Property.
If Secured Party acquires the Property in damaged condition, Debtor’s rights to
any insurance policies and proceeds will pass to Secured Party to the extent of
the Secured Debts. Debtor will immediately notify Secured Party of the
cancellation or termination of insurance. If Debtor fails to keep the Property
insured, or fails to provide Secured Party with proof of insurance, Secured
Party may obtain insurance to protect Secured Party's interest in the Property.
The insurance may include coverages not originally required of Debtor, may be
written by a company other than one Debtor would choose, and may be written at a
higher rate than Debtor could obtain if Debtor purchased the insurance.

AUTHORITY TO PERFORM. Debtor authorizes Secured Party to do anything Secured
Party deems reasonably necessary to protect the Property and Secured Party's
interest in the Property. If Debtor fails to perform any of Debtor's duties
under this Agreement, Secured Party is authorized, without notice to Debtor, to
perform the duties or cause them to be performed. These authorizations include,
but are not limited to, permission to pay for the repair, maintenance, and
preservation of the Property and take any action to realize the value of the
Property. Secured Party's authority to perform for Debtor does not create an
obligation to perform, and Secured Party's failure to perform will not preclude
Secured Party from exercising any other rights under the law or this Agreement.

If Secured Party performs for Debtor, Secured Party will use reasonable care.
Reasonable care will not include any steps necessary to preserve rights against
prior parties or any duty to take action in connection with the management of
the Property.

If Secured Party comes into possession of the Property, Secured Party will
preserve and protect the Property to the extent required by law. Secured Party's
duty of care with respect to the Property will be satisfied if Secured Party
exercises reasonable care in the safekeeping of the Property or in the selection
of a third party in possession of the Property.

Secured Party may enforce the obligations of an account debtor or other person
obligated on the Property. Secured Party may exercise Debtor's rights with
respect to the account debtor's or other person's obligations to make payment or
otherwise render performance to Debtor, and enforce any security interest that
secures such obligations.

PURCHASE MONEY SECURITY INTEREST. If the Property includes items purchased with
the Secured Debts, the Property purchased with the Secured Debts will remain
subject to Secured Party's security interest until the Secured Debts are paid in
full. Payments on any non-purchase money loan also secured by this Agreement
will not be applied to the purchase money loan. Payments on the purchase money
loan will be applied first to the non-purchase money portion of the loan, if
any, and then to the purchase money portion in the order in which the purchase
money Property was acquired. If the purchase money Property was acquired at the
same time, payments will be applied in the order Secured Party selects. No
security interest will be terminated by application of this formula.

DEFAULT. Debtor will be in default if:

(1)

Debtor (or Borrower, if not the same) fails to make a payment in full when due;

(2)

Debtor fails to perform any condition or keep any covenant on this or any debt
or agreement Debtor has with Secured Party;

(3)

a default occurs under the terms of any instrument or agreement evidencing or
pertaining to the Secured Debts;

(4)

anything else happens that either causes Secured Party to reasonably believe
that Secured Party will have difficulty in collecting the Secured Debts or
significantly impairs the value of the Property.

REMEDIES. After Debtor defaults, and after Secured Party gives any legally
required notice and opportunity to cure the default, Secured Party may at
Secured Party's option do any one or more of the following:

(1)

make all or any part of the Secured Debts immediately due and accrue interest at
the highest post-maturity interest rate;

(2)

require Debtor to gather the Property and make it available to Secured Party in
a reasonable fashion;

(3)

enter upon Debtor's premises and take possession of all or any part of Debtor's
property for purposes of preserving the Property or its value and use and
operate Debtor's property to protect Secured Party's interest, all without
payment or compensation to Debtor;

(4)

use any remedy allowed by state or federal law, or provided in any agreement
evidencing or pertaining to the Secured Debts.

If Secured Party repossesses the Property or enforces the obligations of an
account debtor, Secured Party may keep or dispose of the Property as provided by
law. Secured Party will apply the proceeds of any collection or disposition
first to Secured Party's expenses of enforcement, which includes reasonable
attorneys' fees and legal expenses to the extent not prohibited by law, and then
to the Secured Debts. Debtor (or Borrower, if not the same) will be liable for
the deficiency, if any.

By choosing any one or more of these remedies, Secured Party does not give up
the right to use any other remedy. Secured Party does not waive a default by not
using a remedy.

WAIVER. Debtor waives all claims for damages caused by Secured Party's acts or
omissions where Secured Party acts in good faith.

NOTICE AND ADDITIONAL DOCUMENTS. Where notice is required, Debtor agrees that 10
days prior written notice will be reasonable notice to Debtor under the Uniform
Commercial Code. Notice to one party is notice to all parties. Debtor agrees to
sign, deliver, and file any additional documents and certifications Secured
Party considers necessary to perfect, continue, or preserve Debtor's obligations
under this Agreement and to confirm Secured Party's lien status on the Property.

(page 2 of 2)










FFD FINANCIAL CORPORATION          
321 NORTH WOOSTER AVENUE           
DOVER, OH 44622                                       
____________________________________

BORROWER'S NAME AND ADDRESS

"I" includes each borrower above, jointly and severally.

THE HOME LOAN SAVINGS BANK
413 MAIN ST
COSHOCTON, OH 43812-1547


LENDER’S NAME AND ADDRESS

"You" means the lender, its successors and assigns.



Line of Credit No.   01-85-623334__________
Date                         02-25-2010____________
Max. Credit Amt.    2,000,000.00___________
Loan Ref. No.          01-85-623334__________

You have extended to me a line of credit in the

AMOUNT of    two million and
no/100__________________________________________________________
 $2,000,000.00________________________.

You will make loans to me from time to time until
                                          12  p.m. on     2/25/2013
                                   . Although the line of credit expires on that
date, I will remain obligated to perform all my duties under this agreement so
long as I owe you any money advanced according to the terms of this agreement,
as evidenced by any note or notes I have signed promising to repay these
amounts.

This line of credit is an agreement between you and me. It is not intended that
any third party receive any benefit from this agreement, whether by direct
payment, reliance for future payment or in any other manner. This agreement is
not a letter of credit.




1. AMOUNT: This line of credit is:

[X]  

OBLIGATORY: You may not refuse to make a loan to me under this line of credit
unless one of the following occurs:

 

a.

I have borrowed the maximum amount available to me;

 

b.

This line of credit has expired;

 

c.

I have defaulted on the note (or notes) which show my indebtedness under this
line of credit;

 

d.

I have violated any term of this line of credit or any note or other agreement
entered into in connection with this line of credit;

 

e.

NA

 

 

 

 

 

 

[   ]  

 

DISCRETIONARY: You may refuse to make a loan to me under this line of credit
once the aggregate outstanding advances equal or exceed

 

 

______________________________________ $ ______________________________.

Subject to the obligatory or discretionary limitations above, this line of
credit is:

[X]  

 

OPEN-END (Business or Agricultural only): I may borrow up to the maximum amount
of principal more than one time.

[   ]  

 

CLOSED-END: I may borrow up to the maximum only one time.

2. PROMISSORY NOTE: I will repay any advances made according to this line of
credit agreement as set out in the promissory note, I signed on

_____02-25-2010    , or any note(s) I sign at a later time which represent
advances under this agreement. The note(s) set(s) out the terms relating to
maturity, interest rate, repayment and advances. If indicated on the promissory
note, the advances will be made as follows:

 

CUSTOMER TO SIGN REQUEST FOR ADVANCE FORM

 

 

 

 

 

 

3. RELATED DOCUMENTS: I have signed the following documents in connection with
this line of credit and note(s) entered into in accordance with this line of
credit:

[X]  

security agreement dated

02-25-2010

[X]  

UCC FILING

[   ]  

mortgage dated

 

[   ]  

 

[   ]  

guaranty dated

 

[   ]  

 

4. REMEDIES: If I am in default on the note(s) you may:

a.  

take any action as provided in the related documents;

b.  

without notice to me, terminate this line of credit.

By selecting any of these remedies you do not give up your right to later use
any other remedy. By deciding not to use any remedy should I default, you do not
waive your right to later consider the event a default, if it happens again.

5. COSTS AND FEES: If you hire an attorney to enforce this agreement I will pay
your reasonable attorney's fees, where permitted by law. I will also pay your
court costs and costs of collection, where permitted by law.

6. COVENANTS: For as long as this line of credit is in effect or I owe you money
for advances made in accordance with the line of credit, I will do the
following:

a.  

maintain books and records of my operations relating to the need for this line
of credit;

b.  

permit you or any of your representatives to inspect and/or copy these records;

c.  

provide to you any documentation requested by you which support the reason for
making any advance under this line of credit;

d.  

permit you to make any advance payable to the seller (or seller and me) of any
items being purchased with that advance;

e.  

 

 

 

 

 

7. NOTICES: All notices or other correspondence with me should be sent to my
address stated above. The notice or correspondence shall be effective when
deposited in the mail, first class, or delivered to me in person.

8. MISCELLANEOUS: This line of credit may not be changed except by a written
agreement signed by you and me. The law of the state in which you are located
will govern this agreement. Any term of this agreement which is contrary to
applicable law will not be effective, unless the law permits you and me to agree
to such a variation.

FOR THE LENDER

 

SIGNATURES: I AGREE TO THE TERMS OF THIS LINE OF CREDIT. I HAVE RECEIVED A COPY
ON TODAY'S DATE.

 

 

 

/s/ Thomas R. Conidi

 

/s/ Trent B. Troyer

Thomas R. Conidi

 

TRENT B. TROYER, PRESIDENT & CEO

 

 

 

Title

EXECUTIVE VICE PRESIDENT

 

/s/ Robert R. Gerber

 

 

 

ROBERT R. GERBER, SR. VICE PRESIDENT & CFO




(page 1 of 1)






